 1
 2
 3
 4
 5
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10   ALEXANDER LOPEZ,                                  Case No. LACV 17-3527-VBF (LAL)

11                                   Petitioner,       ORDER ACCEPTING REPORT AND
                                                       RECOMMENDATION OF UNITED
12                          v.                         STATES MAGISTRATE JUDGE
13   R. MADDEN, Warden,

14                                      Respondent.

15
16
17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the Magistrate Judge’s

18   Report and Recommendation, and the remaining record, and has made a de novo determination.
19          Accordingly, IT IS ORDERED THAT:

20          1.     The Report and Recommendation is approved and accepted;

21          2.     Judgment be entered denying the Petition and dismissing this action with

22                 prejudice; and

23          3.     The Clerk serve copies of this Order on the parties.

24
25
     Dated: April 3, 2020                          ________________________________________
26
27                                                 HONORABLE VALERIE BAKER FAIRBANK
                                                   UNITED STATES DISTRICT JUDGE
28
